                                    Case 2:10-cv-01294-RBK Document 107 Filed 11/18/19 Page 1 of 2




      )( -e         VI f\




                                                                                                                                                                                              ·-
      ,· S (\            u \A/             L c ~+ c' J·
                                             0                                                       CA'...+     yV1      -A- t-1- A 7v-cy·                                   Pr/ 5          uh ·



      L             VV- ;      lI          l i \( e +                        O             be              I e Ie            e,,_   J' I'_             -r r (,                r"'      (-> rJ      ) D Y"\


                              j / v,e       r\




 (" (!       c...   \   l /          V'-- er..        V\-1-              + o :J <?+                                   d   \/\.-f-              --t-u

  +       l/\.,/    ,'h__ - _b-'~-t~e.,y-                                             ~-J'- - ~                                 CA   i?'"'i:   -=1==--tz&--4J,                         u   ~ .f' c....;:,.c
                                           + 0    r               -/- {,.,       ,e                V ""-   C   c,._   --f (" rJ
                                      rV)       c;.   Y'   i' f     V\   /   e,.,.-+~



  .I-          Y\ (?(?         J       I    s
-··   --                      · - - - ~ - ... _              -     - - -         -·   ,-   <:a.,
                                                                                                                                                                                          ~- . ...
                                                                                                                                                                                    ·-----=--        ,




                                                                                                                                                         ....   ,   "   ...
                                  Case 2:10-cv-01294-RBK Document 107 Filed 11/18/19 Page 2 of 2




                                                                                                                                           ---«?=-_, •-
                                                                                                                                     US. p()STAGE))PITNEYBOWES




yY\
 1-
      c,..   I     G
             q li, 3)
                       er- "'
                                    r'

                                V \ ,r-,
                                                                      \NMA1E MA\L
                                                                      PA DEPT OF coRRECT\ONS
                                                                                                                  II
                                                                                                                   ~
                                                                                                                   ~ • , ; ;~
                                                                                                                            ~
                                                                                                                                     ti.,; ;a;;,~E
                                                                                                                                     ~-.._-..-,
                                                                                                                                         ZIP 17932
                                                                                                                                         024~
                                                                                                                                                      $ QOO   500
                                                                                                                                         oooo364159NOV 16• 2019




 C ].. -         /V' ;\ t-f ,A- /Vo        1
 ,U.         {!;,c,;x ":,") od- '/)
s1. Pct"',                                 s I r:c L, ~ 3 / '3)                                                                                       r
                   :1 ,_
                   1
                        51:,_,_, ')
                                         v, '(\ ,'   +j    P        .S ,..J..- ,...+ e J       1   5   ,tr ', c -+-
                                                                                                                                    <-    u \./'- (

                                                                                                                                                     V c--.r--1 ?-.._

                 ~, · . :) 1.: -e_ "- 5+ r "'        <7            J i' 5 f- V I' C ...-f---     V     k          (J .f' r     r-    5 -/ L
                                ;t ~          I_     /J'J      c- .-- ){   e   +      5 + r Pf' --f-                                                                    !
                                /~i7h 11             G--   )     p' A··         I '1 /   /J    Lr\,\,\1    \si\1\1\\\i\1\\i\W 1111, 1\11\\u\1' •m•i\1\1i1,i\i••tm• ..
                                                                   1s10&$irS& cc,t:g
